Fourth Court of Appeals
                                San Antonio, Texas
                                       July 28, 2016

                                   No. 04-12-00721-CV

PHILADELPHIA INDEMNITY INSURANCE COMPANY a/s/o Mirsan, L.P., d/b/a Sienna
                         Ridge Apartments,
                            Appellants

                                             v.

                                   Carmen A. WHITE,
                                       Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-16235
                          Honorable Peter Sakai, Judge Presiding


                                      ORDER
       The Appellee’s unopposed motion for extension of time to file supplemental brief is
hereby GRANTED. Time is extended to August 30, 2016.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court